Dismissed and Memorandum Opinion filed October 9, 2003








Dismissed and Memorandum Opinion filed October 9,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00316-CR
____________
 
VERNON HILL WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No. 875,224
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from a pre-trial order signed
February 6, 2003, finding appellant is incompetent to stand trial for the
offense of murder.  Appellant filed a
notice of appeal on February 27, 2003. 
Interlocutory rulings from competency hearings are merely ancillary to
the criminal proceedings and are not final judgments.  Morales v. State, 830 S.W.2d 139, 140 (Tex. Crim.
App. 1992) (adopting
court of appeals= opinion). 




On September 17, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response.[1]

Accordingly, the appeal is ordered dismissed.  All pending motions are denied as moot.
 
PER CURIAM
Judgment rendered and Opinion
filed October 9, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  An earlier
notice had been sent to appellant=s
previous counsel, Charles Freeman.  After
Mr. Freeman=s death, the appeal was abated to allow appellant to
retain new counsel.  Appellant=s current counsel filed no response to the notice of
intent to dismiss.